Opinion op the court by
CHIEF JUSTICE BURNAM
Atttrmins.
The appellant, S. B. Hodges, applied to the Metcalfe county court, at its February term, 1903, for a license to sell spirit-» uous, vinous, or malt liquors in quantities of not less than a quart at the residence of Allen Hodges. He testified himself, and showed by other witnesses that he had given notice of his application, as required by section 4203 of the Kentucky Statutes. The county attorney thereupon produced and filed a remonstrance, signed by 42 legal voters in the neighborhood of the place where the liquor was to be sold, against the granting of the application. Upon this testimony the motion was submitted, and the county judge refused the license. Appellant prosecuted an appeal on a bill of exceptions to the Metcalfe circuit court. Upon the trial of the appeal in that court,. the judgment of the county refusing the license was reversed, and the cause remanded with directions to grant Appellant a new trial. Yhe appellant objected to so much of this judgment as directed the county court to grant a new trial, insisting that the cause should be remanded with directions to issue the license. On this appeal he insists that the burden to show that a majority .of the legal voters of the neighborhood had protested against his application was upon the representatives of the county, *621and, this fact not having been established, he was entitled to the license applied for. ;
We know of no statute authorizing county courts to license the sale of spirituous, vinous, or malt liquors outside of an incorporated city or town, except as contained in subdivison 2 of article 10 of chapter 108 of the Kentucky •Statutes of 1903, which are embraced in sections 4203 to 4214, inclusive, of the 'Kentucky Statutes of 1903. This statute only authorizes the granting of a license to tavern keepers, distillers, druggists, and merchants. Section 4205 provides: “License to merchants, druggists, or distillers shall be granted only upon satisfactory evidence that the appellant is in good faith a inerchant, druggist, or a distiller, and that the applicant has not assumed the name or the business for the purpose of retailing liquors.” In his application to the court, appellant offered no testimony conducing to show that he was in good faith either a merchant, druggist, distiller, or tavern keeper. As we construe the law, the burden of showing these facts was upon him, and having failed to do so, the county court properly refused the license applied for, and its judgment should have been affirmed. It was the duty of the circuit court upon this appeal to try and determine the question upon the bill of exceptions, and either to have affirmed the judgment of the county court, or to have remanded the cause with instructions to grant the license. As the judgment of the circuit court remanding the cause for a new trial is more favorable to the appellant than the facts warranted, he has no ground of complaint. We therefore conclude that the judgment should be affirmed, and it is so ordered.